DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response filed 4/21/20. Applicants have elected Group I, claim 1-11 without traverse. Applicant has further elected further species for prosecution without traverse. (1) acute myelogenous leukemia (AML) reading on claims 1-3, 4(in part), 5(in part) and 7-11 ; 
(2)  lenzilumab 1-8, 9 (in part), 10 and 11.
 Since, Applicants have elected leukemia (AML), the Office will not consider claim 6 further. In addition, the Office is also withdrawing claim drawn to administering nucleic acid encoding the polypeptide because of the additional search burden. Therefore, claims 6 and 11-17 are withdrawn from further consideration (Note Applicant has not indicated the withdrawn claims in the response filed 4/21/20.  Claims 1-5 and 7-10 are examined. The restriction requirement is made FINAL.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 2/12/21  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Arellano et al. discloses the treatment of relapsed acute leukemia after allogeneic transplantation (abstract). The outlook for post-transplant relapse of acute leukemia is extremely poor and currently no single therapy consistently results in durable remission (abstract). The above teachings partially teach claims 1 and 2. 
	Bouabdallah et al. teach the administration anti-GM-CSF monoclonal antibody therapy for refractory acute leukemia (title).The reference teaches treating patients with refractory acute myeloid leukemia (AML) with anti-GM-CSF MoAb (p.540, col.1, para.1). This teaching partially discloses claims 4, 5 and 7.
	NCT02546284 teaches using lenzilumab in subjects with previously treated chronic myelomonocytic leukemia. Lenzilumab (Wikipedia, Creative bio labs) a humanized monoclonal antibody. This meets the limitation claims 7, 8 and 9. The Kd disclosed in claim 10 is inherent to the antibody.
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Arellano et al. and Bouabdallah et al. with that of NCT02546284 and Wikipedia (Creative bio labs), to treat a patient suffering from haematologic malignancy following allogenic transplant by treating an AML with lenzilumab antibody. An artisan would have been motivated to combine the teachings to arrive at a method to treat a patient suffering from haematologic malignancy by treating a AML with lenzilumab antibody because clinical trial NCT02546284 discloses using 
4b. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arellano et al. (2007, IDs of 2/12/21) and Bouabdallah et al. (1998, IIDS of .2/12/21) in view of NCT02546284 (first posted September 10, 2015) and Lenzilumab (Wikipedia, creative biolab, 2017) as applied to claims 1, 2, 4, 5, 7, 8, 9 and 10 above, and further in view of Mikos et al. PGPub No. 20140212378.
The teachings of Arellano et al. and Bouabdallah et al. with that of NCT02546284 and Wikipedia (Creative bio labs) is disclosed above in paragraph 4a. However, it does not teach allo-HCT.
                  Mikos et al. teaches that Allogeneic hematopoietic cell transplantation (allo-HCT) is a potentially curative therapy for patients with leukemia or lymphoma. However, chronic graft versus host-disease (cGVHD) remains a significant cause of late morbidity and mortality [0004].
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Arellano et al. and Bouabdallah et al. with that of NCT02546284, Wikipedia (Creative bio labs) and Mikos et al., to treat a patient suffering from haematologic malignancy following allogenic haematopoietic stem cell transplant by treating a AML with lenzilumab antibody. An artisan would have been motivated to combine the teachings to arrive at a method to treat a patient suffering from haematologic malignancy by treating an AML with lenzilumab antibody because clinical trial NCT02546284 discloses using lenzilumab in subjects with previously treated  Chronic Myelomonocytic Leukemia (CMML).
                                                                                                                                                                              
Double Patenting
5. Claims 1-5 and 7-10 of this application is patentably indistinct from claims 1-5, 7 and  9 of Application No. 16/971, 276. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
6. A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
6a. Claims 1-5 and 7-10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-5 and 7 and  9 of copending Application No. 16/971, 276. (reference application). The claims in both application are identical.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
7. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645